Citation Nr: 0010694	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  99-19 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Evaluation of chronic lumbosacral strain, residual of injury, 
with spondylolytic spondylolisthesis, currently rated as 20 
percent disabling.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1976 and from November 1976 to November 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

In March 2000, a hearing was held before H. N. Schwartz, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West Supp. 1999).  


REMAND

The veteran testified of receiving benefits from the Social 
Security Administration (SSA).  The SSA records should be 
obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 371-2 
(1992).  

The veteran testified of VA treatment.  A copy of the VA 
medical records should be associated with the claims folder.  

The September 1998 rating decision noted an intercurrent 
injury in 1989.  The use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation is to be avoided.  38 C.F.R. 
§ 4.14 (1999).  However, this presents a medical question 
which requires evidence from a medical practitioner.  The 
veteran should be examined to determine if the intercurrent 
injury and its extent can be distinguished from the service-
connected disability.  

The case is REMANDED to the RO for the following:

1.  The RO should obtain from the SSA a 
copy of the veteran's SSA medical 
records.  If SSA does not make a timely 
response, the RO should notify the 
veteran and request his assistance.  

2.  The RO should obtain a copy of the 
veteran's recent (pertinent) VA medical 
records and associate them with the 
claims folder.  The veteran testified 
that treatment was provided at the 
Decatur VA facility.

3.  The veteran should be scheduled for 
examination of his back.  The claims 
folder should be made available to the 
examiner.  All indicated tests and 
studies should be accomplished.  The 
report must considered pain and other 
factors resulting in functional 
impairment in accordance with 38 C.F.R. 
§§ 4.40, 4.45 (1999).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The 
examiner should specifically identify and 
describe:

a.  any manifestations which can be 
ascribed to the post service injury (if 
there are none, so state); and 

b.  separate the extent to which the 
injury in service limits back function.  
If the limitations due to the injuries in 
service and after service can not be 
distinguished from each other, the doctor 
should so state.  

4.  The veteran is informed that if there 
are relevant private medical records, he 
is under an obligation to submit the 
records to the RO.

5.  The RO should invite the veteran to 
file a claim for a total rating for 
compensation on the basis of individual 
unemployability.  (See VA for 9 dated 
8/31/99).  This issue is not on appeal.

6.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655, when the claimant 
without good cause fails to report for 
examination, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The remand serves as 
notification of the regulation.

Following completion of these actions, the RO should review 
the claim.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 5 -


